Order entered July 2, 1968, remanding proceeding to the State Liquor Authority for reconsideration, reversed on the law, the petition dismissed and the determination of the Authority confirmed, with $50 costs and disbursements. On this record there is no need of further consideration on the part of the Authority. The Authority in a creditable opinion has already set forth its reasons for refusing to approve the application for a change in the petitioner’s corporate structure. The Authority was well within its competence in finding the financing of the venture to be one of dubious origins, that the applicants lack qualifications to give the premises the care and supervision they require and that there is a reasonable apprehension Authority’s rule 54 [9 NYCRR 48.1-48.9] would be contravened by a granting of the application. With clear support from the facts and the rationality of the Authority’s conclusions being manifest, no warrant exists for judicial intervention. (Matter of Colton v. Berman, 21 N Y 2d 322, 334; Matter of Wager v. State Liq. Auth., 4 N Y 2d 465, 468.) Concur—Stevens, J. P., Steuer, Tilzer, McGivern and McNally, JJ.